DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's species election of the VH of SEQ ID NO:388 and the VL of SEQ ID NO:389 filed on 22 February 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s amendment filed on 22 February 2021 is acknowledged and entered.  Following the amendment, claims 91, 94 and 95 are amended.    
Note, the status identifier for claims 61-63, 71, 73, 80, 82, 83, 85, 89, 90, 94 and 95 indicates “Previously Presented”, which is incorrect.  The correct status identifier for these claims should be “Withdrawn”.  Appropriate correction is required.

Currently, claims 48, 61-64 and 70-97 are pending, and claims 48, 64, 70, 72, 74-79, 81, 84, 86-88, 91-93, 96 and 97 are under consideration.  Claims 61-63, 71, 73, 80, 82, 83, 85, 89, 90, 94 and 95 are withdrawn from further consideration as being drawn to a non-elected invention/species.

Withdrawal of Objections and Rejections:
All objections and rejections of claims 60, 65 and 66 are moot as the applicant has canceled the claims.
The lack of written description rejection of claim 64 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/22/2020, 11/2/2020 and 2/22/2121 are acknowledged and have been considered.  A signed copy is attached hereto.  

Claims
Claims 79 and 86 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim 91-93 are objected to for the following reasons, appropriate correction is required:
Claim 91 recites “the conjugate comprises: (i) two light chains, …; and two heavy chains attached to an IL-21 mutein”; the following is suggested: “the conjugate comprises: (i) two light chains of the antibody, …; and two heavy chains of the antibody; wherein the heavy chains are attached to an IL-21 mutein”.  Same amendment is suggested for claims 92 and 93.  

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 48, 74-78 and 84 remain rejected, and the new claims 96 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Action mailed on 7/23/2020, at pages 3-5. 
Applicants argument filed on 22 October 2020 has been fully considered, but is not deemed persuasive for the reasons below.   

  This argument is not persuasive for the reasons of record.  As discussed in the previous Office Action, the claimed IL-21 mutein derived from the IL-21 of SEQ ID NO:1 comprises amino acid substitutions at any two of positions 5, 9, 73, and 76 of SEQ ID NO: 1 (claim 48, for example); which substituting amino acids at each of positions 5, 9 and 76 can be selected from 2-3 different amino acids.  Thus, the claims encompass a number of the IL-21 muteins due to 1) six different combinations of two amino acid substitutions (any two of the four positions); and 2) numerous possible combinations of the substituting amino acids.  However, the specification merely discloses 13 IL-21 muteins (SEQ ID NO:233-245) meeting the limitations of the claims, and 10 of which are tested (in the form of a fusion protein, with anti-PD-1 antibody) (Example 5, for example); wherein the 13 IL-21 muteins merely represent 3 out of the six different combinations of two amino acid substitutions, i.e., R5/R76; R9/R76; and K73/R76 (not tested).  As such, only 50% or a half of the six different combinations encompassed (3/6) meeting the limitations of the claims are identified or particularly described in the specification (not even mention the combinations of the claimed various substituting amino acids); and no IL-21 mutein comprising the double mutations of R5/K73; R5/R9; and R9/K73 (as encompassed by the claims) meeting the limitations of the claims are ever identified or particularly described in the specification.  Therefore, the specification has not provided adequate written description of the claimed genus, especially in view of the broad genus claimed, the limited species disclosed, and the unpredictable nature of the variants (see the Hamming reference provided in the last Office Action).  Again, adequate written description requires more than a statement that it is part of the invention and the compound itself is required; and the written description provision of 35 U.S.C. §112 is severable from its enablement provision. 



Enablement 
Claims 91-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a conjugate comprising an IL-21 mutein comprising the amino acid sequence of SEQ ID NO:233-245, respectively, and an anti-PD-1 antibody; does not reasonably provide enablement for a conjugate comprising an IL-21 mutein and an anti-PD-1 antibody, wherein the IL-21 mutein is not defined by structural or functional limitations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 91-93 are directed to a conjugate comprising an IL-21 mutein and an anti-PD-1 antibody, which “IL-21 mutein” reads on any or all IL-21 variants with or without the functional activity because there is no structural or functional limitations associated with said IL-21 mutein.  The specification merely discloses the IL-21 muteins of SEQ ID NO:233-245, which are derived from the amino acid sequence of SEQ ID NO:1.  The claims are broad because they, as written, encompass inactive IL-21 muteins.  However, the specification provides no guidance or working examples as to how a skilled artisan could use the conjugate comprising an inactive IL-21 mutein. Therefore, it would require undue experimentation in order to use the claimed invention in its full scope.
Due to the large quantity of experimentation necessary to determine how to use the conjugate comprising an inactive IL-21 mutein without a desired functional activity, the lack of direct ion/guidance presented in the specification regarding same, the absence of working examples directed to same; and the breadth of the claims which embrace inactive IL-21 variant, undue experimentation would be required of the skilled artisan to make and use the invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48, 64, 74-78, 84,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 48 is indefinite for the recitation “an IL-21 mutein comprising the amino acid sequence of SEQ ID NO: 1, wherein said IL-21 mutein comprises amino acid substitutions” because it is unclear how the IL-21 mutein comprises the amino acid sequence of SEQ ID NO: 1, and comprises amino acid substitutions in the same time.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
Claims 70 and 72 are allowable to the extent that they read on the elected species. 
Claims 81, 87 and 88 are objected to as being dependent upon a rejected base claim. 


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/18/21